          Case 1:20-cv-01153-JRS-MJD Document 1-2 Filed 04/15/20 Page 1 of 13 PageID #: 8




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21281405
Notice of Service of Process                                                                            Date Processed: 03/17/2020

Primary Contact:           Heather McClow
                           Lowe's Companies, Inc.
                           1000 Lowes Blvd
                           Mooresville, NC 28117-8520

Entity:                                       Lowe's Home Centers, LLC
                                              Entity ID Number 2515365
Entity Served:                                Lowe's Home Centers, LLC
Title of Action:                              Jonathan Winchester vs. Lowe's Home Centers, LLC
Matter Name/ID:                               Jonathan Winchester vs. Lowe's Home Centers, LLC (10113625)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Marion County Superior Court, IN
Case/Reference No:                            49D13-2003-CT-009995
Jurisdiction Served:                          Indiana
Date Served on CSC:                           03/16/2020
Answer or Appearance Due:                     23 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Jim Hurt
                                              812-332-9451

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
       Case 1:20-cv-01153-JRS-MJD Document  1-2 Filed 04/15/20 Page 2 of 13 PageID
                                  49 D 13-2003-CT-009995                            #:3/5/2020
                                                                                Filed: 9       10:05 AP
                                                                                                   Cler
                                                Marion Superior Court, Civil Division 13                                 Marion County, Indian,

                               CIRCUIT/SUPERIOR COURTS FOR THE COUNTY OF MARION
                                                STATE OF INDIANA
                                 CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
                                           INDIANAPOLIS, INDIANA 46204
                                              TELEPHONE 317 327-4740
Jonathan Winchester
                                      Plaintiff(s)
                     vS.                                                    LM
Lowe's Home Centers, LLC
                                      Defendant(s)
                                                             SUMMONS
The State of Indiana to Defendant: Lowe's Home Centers, LLC c/o Corporation Service Company,135 North
Pennsylvania Street, Suite 1610, Indianapolis, IN 46204

          You have been sued by the person(s) named "plaintifP' in the court stated above.

       The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.
         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day      ,
a$er you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.

         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in
your written answer.

Date: 3/5/2020
                                                                  CLERK, MARION CIRCUIT/SUPERIOR COURTS

JIM HiJRT, #3485-89
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON, IN 47404
                                    ACKNOWLEDGMENT OF SERVICE OF SUMMONS
          A copy of the above summons and a copy of the complaint attached thereto were received by me at
this        day of              , 2020.


                                                                            SIGNATURE OF DEFENDANT

PRAECIPE: I designate the following mode of service to be used by the Clerk.

XX        By certified or registered mail with return receipt to above address.

❑          By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons
         !! and complaint at his dwelling house or usual place of abode with some person of suitable age and discretion residing
          therein.

❑          By               d elivering a copy of summons and complaint personally to defendant or by leaving a copy of the
         ; summons and complaint at his dwelling house or usual place of abode.
0        "By serving his agent as provided by rule, statute or valid agreement, to-wit:                           --
                                                                                                                ~O UNTy~O
                                                       KEN NUNN LAW OFFICE                                               ~
                                                       BY:  s/JIMHURT
 ;                                                      ATTORNEY FOR PLAINTIFF                         ~
                                                                                                              S EA L
   Case 1:20-cv-01153-JRS-MJD Document 1-2 Filed 04/15/20 Page 3 of 13 PageID #: 10

CERTIFICATE OF MAILING: I certify that on the _ day of                        2020, I mailed a copy of this summons and a copy
of the complaint to each of the defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.

          Dated this _ day of                2020.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL: I hereby certify that service of summons with return receipt requested
was mailed on the _ day of            , 2020, and that a copy of the return of receipt was received by me on the
         day of            , 2020, which copy is attached herewith.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: I hereby certify that on the _ day of
_, 2020, I mailed a copy of this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail, and
the same was returned without acceptance this _ day of               , 2020, and I did deliver said summons and a copy of the
complaint to the Sheriff of MARION County, Indiana.

          Dated this _ day of                 , 2020.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS: This summons came to hand on the _ day of                            , 2020, and I served the same on the _ day
of   , 2020.
     1.      By mailing a copy of the summons and complaint personally to                      address

          2.       By delivering a copy of summons and complaint personally to
          3.       By leaving a copy of the summons and complaint at                                   th e dwelling house or
                   usual place of abode of defendant:                                   (Nam e of Person) and by mailing by first
                   class mail a copy of the summons on the _ day of                  2020 to                          h is last
                   known address.
          4.       By serving his agent as provided by rule, statute or valid agreement to-wit:

          5.       Defendant cannot be found in my bailwick and summons was not served.

          And I now return this writ this _ day of            , 2020.


                                                                           SHERIFF or DEPUTY

RETURN ON SERVICE OF SUMMONS: I hereby certify that I have served the within summons:

          1.       By delivery on the _ day of                  , 2020 a copy of this summons and a copy of the complaint to each
                   of the within named defendant(s)
          2.       By leaving on the _ day of                    , 2020 for each of the within named defendant(s)
                                              , a c opy of the summons and a copy of the complaint at the respective dwelling
                   house or usual place of abode with                                a p erson of suitable age and discretion residing
                   therein whose usual duties or activities include prompt communication of such information to the person
                   served.
          3,                                                                                       an d by mailing a copy of the
                   summons without the complaint to                                                at
                           the last known address of defendant(s).
          All done in MARION County, Indiana.
Fees: $
                                                                  SHERIFF or DEPUTY
 Case 1:20-cv-01153-JRS-MJD Document  1-2 Filed 04/15/20 Page 4 of 13 PageID
                             49 D 13-2003-CT-009995                           #: 11
                                                                           Filed: 3/5/2020 10:05 AP
                                                                                                            Cler
                                  Marion Superior Court, Civil Division 13                 Marion County, Indian,




STATE OF INDIANA                    )                 IN THE MARION                      COURT
                                    ) SS:
COUNTY OF MARION                    )                 CAUSE NO.

JONATHAN WINCHESTER

       VS.

LOWE'S HOME CENTERS, LLC

                              COMPLAINT FOR DAMAGES

       Comes now the plaintiff, Jonathan Winchester, by counsel, Ken Nunn Law Office, and
for cause of action against the defendant, Lowe's Home Centers, LLC, alleges and says:

      1.      That on or about August 24, 2019, the plaintiff, Jonathan Winchester, was a
customer at the Lowe's home store located at 8801 East 25'h Street in Indianapolis, Marion
County, Indiana.

        2.     That on or about August 24, 2019, the plaintiff, Jonathan Winchester, caught his
foot on a post that was negligently placed in the aisle at said location, causing-the plaintiff to
fall and suffer serious injuries.

       3.     That the defendant negligently failed to provide a safe premises.

        4.      That it was the duty of the defendant to use ordinary care and diligence to keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions which would render the premises dangerous and unsafe for
plaintiff, or present an unreasonable risk of harm to plaintiff in his lawful use of same.

        5.      That it was the duty of the defendant to exercise reasonable care to protect
plaintiff, by inspection and other affirmative acts, from the danger of reasonably foreseeable
injury occurring from reasonably foreseeable use of said premises.

       6.      That it was the duty of the defendant to have available sufficient personnel and
equipment to properly inspect and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free from defects and conditions rendering the premises unsafe.

       7.     That it was the duty of the defendant to warn plaintiff of the dangerous and
unsafe condition existing on said premises.
  Case 1:20-cv-01153-JRS-MJD Document 1-2 Filed 04/15/20 Page 5 of 13 PageID #: 12




                                                -2-

      8.      That the defendant knew or should have known of the unreasonable risk of
danger to the plaintiff but failed either to discover it or to correct it after discovery.

       9.     That the fall and resultant permanent injuries of plaintiff were caused by the
negligence of the defendant who failed to utilize reasonable care in the inspection and
maintenance of said premises.

      10. That the aforesaid acts of negligence on the part of the defendant were the
proximate cause of the injuries sustained by the plaintiff.

        11. That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost wages and other special expenses, as a direct and
proximate result of defendant's negligence.

       WHEREFORE, the plaintiff demands judgment against the defendant for permanent
injuries in a reasonable amount to be determined at the trial of this cause, for medical expenses
and other special expenses, for future medical expenses, lost wages and other special expenses,
court costs, and all other proper relief in the premises.

' i
      I
                                     KEN NUNN LAW OFFICE


                                     BY:   s/Jim Hurt
                                           Jim Hurt, #34385-89
                                           KEN NUNN LAW OFFICE
                                           104 South Franklin Road
                                           Bloomington, IN 47404
                                           Phone: (812) 332-9451
                                           Fax: (812) 331-5321
                                           E-mail: jamesh cr,kennunn.com


                                REOUEST FOR TRIAL BY JURY

          Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

matter be tried by jury pursuant to Trial Rule 38.
Case 1:20-cv-01153-JRS-MJD Document 1-2 Filed 04/15/20 Page 6 of 13 PageID #: 13




                                      -3-

                            KEN NUNN LAW OFFICE


                            BY:   s/Jim Hurt
                                  Jim Hurt, #34385-89
                                  KEN NUNN LAW OFFICE
                                  104 South Franklin Road
                                  Bloomington, IN 47404
                                  Phone: (812) 332-9451
                                  Fax: (812) 331-5321
                                  E-mail: jamesh64kennunn.com




Jim Hurt, #34385-89
Ken Nunn Law Off ce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 812-332-9451
Fax Number: 812-331-5321
Attorney for Plaintiff
    Case 1:20-cv-01153-JRS-MJD Document 1-2 Filed 04/15/20 Page 7 of 13 PageID #: 14
KEN NUNN L.AW OFFICE
                                                                        alww
                                                                           ''impous.
       FRANKLIN PLACE                                               sCHFi161~6e¢~~wwai"--
                                                                                       ~.:-~ —
      104 SOUTH FRANKLIN ROAD
   BLOOMINGTON, INDIANA 47404-5295                                                                           ZVPL; ,4C'4
                                                                                                         iD d 1 L 17'J i~,
                                                                                                                        i ~'-'=



                                            I~In Iln II~I NNu n N I I I~ 11~1 -
                                                        9214 8901 9403 8308 9521 33




                                                   LOWE'S HOME CENTERS LLC
                                           C/O: CORPORATION SERVICE COMPANY
                                                            STE 1610
                                                     135 N PENNSYLVANIA ST
                                                 INDIANAPOLIS IN 46204-2448
                                     '~~'~IIII~IIIII'llll~ll~llll'I~I~II~I~II~I'll~l~~~~lll~~~~~~~,l~l
Case 1:20-cv-01153-JRS-MJD Document 1-2 Filed 04/15/20 Page 8 of 13 PageID  #: 3/20/2020
                                                                         Filed: 15       4:49 PM
                                                                                                                       Clerk
                                                                                                      Marion County, Indiana




 STATE OF INDIANA                          )       IN THE MARION COUNTY SUPERIOR COURT
                                           )SS:
 COUNTY OF MARION                          )       CAUSE NO. 49D13-2003-CT-009995

 JONATHAN WINCHESTER,                                    )
                                                         )
           Plaintiff,                                    )
                                                         )
 vs.                                                     )
                                                         )
 LOWE’S HOME CENTERS, LLC,                               )
                                                         )
           Defendant.                                    )
                                                         )
                                                         )

                    E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

 1.        The party on whose behalf this form is being filed is:
               Initiating _____ Responding X . Intervening ____; and

           the undersigned attorney and all attorneys(s) listed on this form now appear in this case for the
           following parties:

           DEFENDANT LOWE’S HOME CENTERS, LLC

 2.        Attorney information for service as required by Trial Rule 5(B)(2):

      Name: Kristen M. Carroll                               Atty Number: 23129-49-A
      Address: Kightlinger & Gray, LLP                       Phone: (317) 638-4521
      211 North Pennsylvania Street, Suite 300               FAX: (317) 636-5917
      Indianapolis, Indiana 46204                            Computer Address: kcarroll@k-glaw.com

      Name: Jordan Mark Slusher                              Atty Number: 34204-49
      Address: Kightlinger & Gray, LLP                       Phone: (317) 638-4521
      211 North Pennsylvania Street, Suite 300               FAX: (317) 636-5917
      Indianapolis, Indiana 46204                            Computer Address: jslusher@k-glaw.com

           Each attorney specified on this appearance:

           (a)     certifies that the contact information listed for him/her on the Indiana Supreme Court
                   Roll of Attorneys is current and accurate as of the date of this Appearance;
           (b)     acknowledges that all orders, opinions, and notices from the court in this matter that
                   are served under Trial Rule 86(G) will be sent to the attorney at the email address(es)
                   specified by the attorney on the Roll of Attorneys regardless of the contact
                   information listed above for the attorney; and
Case 1:20-cv-01153-JRS-MJD Document 1-2 Filed 04/15/20 Page 9 of 13 PageID #: 16



          (c)        understands that he/she is solely responsible for keeping his/her Roll of Attorneys
                     contact information current and accurate, see Ind. Admis. Disc. R. 2(A).

 3.       There are related cases:Yes ___      No X

 4.       Additional information required by state or local rule: ___________________

 5.       This form has been served on all other parties and Certificate of Service is attached:
             Yes X       No ____
                                                    KIGHTLINGER & GRAY, LLP

                                                    By: /s/ Jordan M. Slusher
                                                       Kristen M. Carroll, Atty. #23129-49A
                                                       Jordan M. Slusher, Atty. #34204-49
                                                       Attorneys for Defendant, Lowe’s Home Centers,
                                                       LLC

                                       CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of March, 2020, the foregoing was served upon the
 following via the electronic filing/notification system and/or U.S. Mail, as follows:

          Jim Hurt
          KEN NUNN LAW OFFICE
          104 Franklin Road
          Bloomington, IN 47404
          (Attorney for Plaintiff)

                                                            By: /s/ Jordan M. Slusher
                                                            Kristen M. Carroll/Jordan M. Slusher
 KIGHTLINGER & GRAY, LLP
 One Indiana Square, Suite 300
 211 North Pennsylvania Street
 Indianapolis, IN 46204
 (317) 638-4521 / Fax (317)636-5917
 kcarroll@k-glaw.com
 jslusher@k-glaw.com




                                                        2
 777777\60056722-1
Case 1:20-cv-01153-JRS-MJD Document 1-2 Filed 04/15/20 Page 10 of 13 PageID  #:3/20/2020
                                                                         Filed: 17       4:49 PM
                                                                                                                      Clerk
                                                                                                     Marion County, Indiana




  STATE OF INDIANA                       )       IN THE MARION COUNTY SUPERIOR COURT
                                         )SS:
  COUNTY OF MARION                       )       CAUSE NO. 49D13-2003-CT-009995

  JONATHAN WINCHESTER,                                 )
                                                       )
         Plaintiff,                                    )
                                                       )
  vs.                                                  )
                                                       )
  LOWE’S HOME CENTERS, LLC,                            )
                                                       )
         Defendant.                                    )
                                                       )
                                                       )

  MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT


         Defendant, Lowe’s Home Centers, LLC, by counsel, respectfully moves the Court for an

  extension of time in which to file an answer or other response to Plaintiff’s Complaint for Damages and

  in support of said Motion would show the Court:

         1.      Plaintiff filed his Complaint for Damages or about March 5, 2020 and Defendant Lowe’s

                 Home Centers, LLC was served on or about March 16, 2020; thereby making

                 Defendant’s answer due on or before April 15, 2020.

         2.      Defendant respectfully requests an initial extension of time of thirty (30) days or to and

                 including May 15, 2020 within which to answer or otherwise respond to Plaintiff’s

                 Complaint for Damages.

         3.      This request for an extension of time is not made for the purposes of delay, rather to

                 allow time for Defendant’s counsel to prepare a proper response to Plaintiff’s Complaint

                 for Damages.
Case 1:20-cv-01153-JRS-MJD Document 1-2 Filed 04/15/20 Page 11 of 13 PageID #: 18



          WHEREFORE, Defendant, Lowe’s Home Centers, LLC, by counsel, respectfully moves this

  Court for an extension of time of thirty (30) days or to and including May 15, 2020, within which to

  respond to Plaintiff’s Complaint for Damages, and for all other just and proper relief.

                                                  KIGHTLINGER & GRAY, LLP

                                                  By: /s/ Jordan M. Slusher
                                                     Kristen M. Carroll, Atty. #23129-49A
                                                     Jordan M. Slusher, Atty. #34204-49
                                                     Attorneys for Defendant, Lowe’s Home Centers,
                                                     LLC

                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 20th day of March, 2020, the foregoing was served upon the
  following via the electronic filing/notification system and/or U.S. Mail, as follows:

          Jim Hurt
          KEN NUNN LAW OFFICE
          104 Franklin Road
          Bloomington, IN 47404
          (Attorney for Plaintiff)

                                                          By: /s/ Jordan M. Slusher
                                                          Kristen M. Carroll/Jordan M. Slusher
  KIGHTLINGER & GRAY, LLP
  One Indiana Square, Suite 300
  211 North Pennsylvania Street
  Indianapolis, IN 46204
  (317) 638-4521 / Fax (317)636-5917
  kcarroll@k-glaw.com
  jslusher@k-glaw.com




                                                     2
      Case 1:20-cv-01153-JRS-MJD Document 1-2 Filed 04/15/20 Page 12 of 13 PageID  #: 19
                                                                                Filed: 4/8/2020 2:10 PM
                                                                                                                     Clerk
                                                                                                    Marion County, Indiana




    Mailer: Ken Nunn Law Office

    Date Produced: 03/23/2020

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8308
    9521 33. Our records indicate that this item was delivered on 03/16/2020 at 09:51 a.m. in
    INDIANAPOLIS, IN 46204. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.


    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     LOWES HOME CENTERS LLC
     C/O: CORPORATION SERVICE COMPANY
     135 N PENNSYLVANIA ST STE 1610
     INDIANAPOLIS IN 46204-2448




    Customer Reference Number:           C1970116.11249390
    Return Reference Number:             Jonathan Winchester

2
 Case 1:20-cv-01153-JRS-MJD Document 1-2 Filed 04/15/20 Page 13 of 13 PageID #: 20
USPS MAIL PIECE TRACKING NUMBER: 420462049214890194038308952133
MAILING DATE:     03/10/2020
DELIVERED DATE: 03/16/2020
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 LOWES HOME CENTERS LLC
 C/O: CORPORATION SERVICE COMPANY
 135 N PENNSYLVANIA ST STE 1610
 INDIANAPOLIS IN 46204-2448



MAIL PIECE TRACKING EVENTS:
 03/10/2020 13:11    PRE-SHIPMENT INFO SENT USPS AWAITS ITEM      BLOOMINGTON,IN 47404
 03/12/2020 08:15    ORIGIN ACCEPTANCE                            BLOOMINGTON,IN 47404
 03/12/2020 09:30    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 03/13/2020 06:01    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 03/14/2020 08:26    ARRIVAL AT UNIT                              INDIANAPOLIS,IN 46204
 03/14/2020 08:37    OUT FOR DELIVERY                             INDIANAPOLIS,IN 46204
 03/14/2020 10:42    BUSINESS CLOSED                              INDIANAPOLIS,IN 46204
 03/16/2020 09:51    DELIVERED INDIVIDUAL PICKED UP AT USPS       INDIANAPOLIS,IN 46204
